t c memo united_states tax_court robert hurford and catherine simone hale petitioners v commissioner of internal revenue respondent docket no 13278-o1l filed date robert hurford and catherine simone hale pro sese robin ferguson for respondent memorandum opinion panuthos chief special_trial_judge this matter is before the court on respondent’s oral motion to dismiss for lack of jurisdiction and to strike all allegations in the second amended petition pertaining to a notice_of_federal_tax_lien filed date pertaining to a frivolous_return penalty imposed against petitioners pursuant to sec_6702 and respondent’s - - motion to dismiss for failure to state a claim and to impose a penalty under sec_6673 ' because respondent has presented matters outside of the pleadings we shall treat the motion to dismiss as respondent’s motion for summary_judgment pursuant to rule see rule summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 section references are to sections of the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure - - as explained in detail below we shall grant respondent’s oral motion to dismiss for lack of jurisdiction and to strike and respondent’s motion for summary_judgment however we shall deny respondent’s request for the imposition of a penalty upon petitioners pursuant to sec_6673 background on date petitioners filed a joint federal_income_tax return for on which they reported dollar_figure of wage income a tax_liability of zero and claimed a refund with regard to dollar_figure of withholding_tax on date respondent assessed a dollar_figure frivolous_return penalty against petitioners pursuant to sec_6702 on date respondent filed with the county recorder in fresno county california a notice_of_federal_tax_lien listing the dollar_figure penalty imposed under sec_6702 as the amount due in the meantime on date respondent issued a notice_of_deficiency to petitioners determining a deficiency of dollar_figure in their federal_income_tax for and an addition_to_tax under sec_6651 of dollar_figure on date petitioners’ then attorney-in-fact thomas w roberts wrote a letter to respondent acknowledging that petitioners received the notice_of_deficiency and challenging respondent’s authority to enter an assessment against petitioners based on a so-called substitute for return petitioners did not file a petition for q4e- redetermination with the court contesting the notice_of_deficiency on date respondent mailed to petitioners a final notice_of_intent_to_levy and notice of your right to a hearing that stated petitioners owed taxes and statutory additions for totaling dollar_figure and that respondent was preparing to collect the amount due by levy on date petitioners filed with respondent a request for a collection_due_process_hearing that included a request that respondent provide petitioners with a summary record of assessment and verification that all applicable laws and administrative procedures were met with regard to the assessment and proposed collection for on date appeals officer eugene chu conducted an administrative hearing in petitioners’ case by way of a telephone conference call with petitioner robert hale and his representative brian malatesta prior to the hearing appeals officer chu provided petitioners with a form_4340 certificate of assessments payments and other specified matters which showed that for respondent entered assessments against petitioners for the amounts determined to be due in the notice_of_deficiency dated date and statutory interest during the hearing mr malatesta challenged the assessments entered against petitioners on the ground that a - - form_4340 does not satisfy the verification requirement imposed under sec_6330 on date the appeals_office issued to petitioners a notice_of_determination concerning collection action s under sec_6320 and or stating that respondent would proceed with collection against petitioners for petitioners filed with the court a petition for lien or levy action under code sec_6320 or sec_6330 contesting respondent’s notice_of_determination petitioners subsequently filed an amended petition and then a second amended petition that included allegations pertaining to the lien notice filed date and the imposition of the frivolous_return penalty under sec_6702 petitioners’ primary contention remains that the appeals officer failed to obtain the verification required under sec_6330 respondent filed a motion to dismiss for failure to state a claim and to impose a penalty under sec_6673 petitioners filed a response in opposition to respondent’s motion this matter was called for hearing at the court’s motions session held in washington d c counsel for respondent appeared at the hearing and presented argument in support of respondent’s motion no appearance was made by or on behalf of at the time the petition was filed petitioners resided in fairfield cal -- - petitioners at the hearing nor did they file with the court a written_statement pursuant to rule c during the hearing respondent made an oral motion to dismiss for lack of jurisdiction and to strike all allegations in the second amended petition pertaining to the notice_of_federal_tax_lien filed date and the frivolous_return penalty imposed under sec_6702 discussion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy upon the person’s property sec_6331 provides that at least days before enforcing collection by way of a levy on the person’s property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person sec_6330 generally provides that the commissioner cannot proceed with collection by way of a levy action until the person has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied the person has an opportunity for judicial review of the administrative determination see 115_tc_35 - jj - 114_tc_176 sec_6330 was enacted under the internal_revenue_service restructuring and reform act of rra publaw_105_ sec_3401 112_stat_685 and is effective with respect to collection actions initiated more than days after date ie date see rra sec_3401 112_stat_750 sec_6330 prescribes the matters a person may raise at an appeals_office hearing in sum sec_6330 provides that a person may raise collection issues such as spousal defenses the appropriateness of the commissioner’s intended collection action and possible alternative means of collection sec_6330 b provides that the existence and amount of the underlying tax_liability can be contested at an appeals_office hearing only if the person did not receive a notice_of_deficiency for the taxes in question or did not otherwise have an earlier opportunity to dispute the tax_liability see 114_tc_604 goza v commissioner supra sec_6330 provides for judicial review of the administrative determination in either the tax_court or federal district_court respondent’s oral motion to dismiss and to strike the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress sec_7442 88_tc_1175 85_tc_527 respondent moves to dismiss for lack of jurisdiction and to strike the allegations in the second amended petition pertaining to the lien filed date and the assessment and collection of the frivolous_return penalty imposed under sec_6702 there is no dispute that the lien in question was filed on date--a date that precedes the effective date of sec_6330 it follows that the court lacks jurisdiction to review the lien action in this proceeding consequently we shall grant respondent’s oral motion to dismiss and to strike respondent’s motion for summary_judgment petitioners contend that the appeals officer failed to obtain verification from the secretary that the requirements of all applicable laws and administrative procedures were met as required under sec_6330 respondent maintains that there is no dispute as to a material fact on this point and that respondent is entitled to judgment as a matter of law sustaining the notice_of_determination dated date we agree with respondent --- - federal tax assessments are formally recorded on a record of assessment sec_6203 the summary record of assessment through supporing records must provide identification of the taxpayer the character of the liability assessed the taxable_period if applicable and the amount of the assessment sec_301_6203-1 proced admin regs sec_6330 does not require the commissioner to rely upon a particular document to verify that the requirements of any applicable law or administrative procedure have been met in a collection matter see kuglin v commissioner tcmemo_2002_51 we have held that forms are presumptive evidence on which an appeals officer may rely to verify that an assessment was made against a person for purposes of sec_6320 and sec_6330 115_tc_35 see 118_tc_162 the record shows that prior to the appeals_office hearing in this matter the appeals officer reviewed form_4340 with regard to petitioners’ account for and provided petitioners with a copy of the same the form_4340 is presumptive evidence that all applicable laws and administrative procedures were met as required under sec_6330 moreover petitioners have not demonstrated any irregularity in the assessment procedure that would raise a question about the -- - validity of the assessments or the information contained in the form_4340 davis v commissioner supra pincite accordingly we hold that the appeals officer satisfied the verification requirement of sec_6330 cf 117_tc_117 petitioners have failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded rule b in the absence of a valid issue for review and there being no dispute as to a material fact it follows that respondent is entitled to judgment as a matter of law sustaining the notice_of_determination dated date respondent’s request for the imposition of a penalty under sec_6673 a sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceeding is frivolous or groundless the court has indicated its willingness to impose such penalties in collection review cases 115_tc_576 although we shall not impose a penalty upon petitioners pursuant to sec_6673 we admonish petitioners that the court will consider imposing such a penalty should they return to the court and advance similar arguments in the future to reflect the foregoing an order and decision will be entered granting respondent’s oral motion to dismiss for lack of jurisdiction and to strike and respondent’s motion for summary_judgment and denying respondent’s request for the imposition of a penalty pursuant to sec_6673
